SCOTT, J.,
dissenting.
I must dissent from the majority’s opinion denying the reinstatement of Charles L. Huffman, III to the practice of law. I do so because I support a conditional readmission for him, under strict supervision of the Kentucky Lawyers Assistance Program (KYLAP) for a period of five (5) years.13 In this conditional readmission, I am supported by: (1) a unanimous Character and Fitness Committee, (2) a unanimous Kentucky Bar Association Board of Governors, as well as (3) Bar Counsel, who joined in Huffman’s request before the Board of Governors. To do otherwise, I fear, will greatly undermine the systems of rehabilitation that are — or should he— widely supported within this state.
Sometimes people are just people, yet their second chances are often vital to real growth in a society. Theirs are the hopes on which many futures are constructed. And, given their life experiences, they often become significant leaders in the helpful structures of a society. They are the beacon and the light in the darkness for many in search of their pathways.
In this respect, this Court has implemented programs like KYLAP, Drug Court, and Mental Health Court for the very purpose of rehabilitating those with substance abuse and mental health issues in an effort to reintegrate those individuals as contributing members of society. We have done this because of our acceptance and understanding of addiction. And our continuing support of such programs is good evidence that they work!
In fact, our whole concept of criminal justice is predicated on the belief that rehabilitation can work. And, to me, there can be no greater example of rehabilitation than Charles Huffman’s last eighteen years of service. Thus, to deny him the supervised conditional opportunity to again become a fully functioning member of society is a position I cannot, in good conscience, support — not while I truly believe in rehabilitation.
What Huffman did nineteen years ago was wrong, even deplorable, no matter how impaired he was. Yet, it was an instance of great indiscretion that *235stemmed from the demon of addiction that had compromised his ability to think and behave in a rational manner.14 However, he has now paid his dues to society and has served out his criminal sentence.15
The majority argues that if Huffman was disbarred under the current state of the law, he would never have the opportunity to be reinstated. It may be true that as the law currently stands Huffman would not have had the opportunity for reinstatement; however, under Section 19 of the Kentucky Constitution, we cannot unilaterally retroactively apply laws. The law at the time of his disbarment allowed for reinstatement, and that is the law that we must apply in his case now.
The majority’s opinion also makes the argument that because he was a sitting district judge at the time of his indiscretion, he should be held to a higher standard, and, thus, should not be readmitted.16 I accept this application of a higher standard — it is surely justified, yet in this case it was met, even under the higher standard of “clear and convincing” evidence.17
As evidence of such proof, I refer to the findings of the Character and Fitness Committee as relied on by the Board of Governors in their Findings of Fact, Conclusions of Law, and Recommendations, to wit:
The Committee carefully reviewed the Application for Reinstatement and evidence presented by Mr. Huffman, the evidence contained in the KBA disciplinary file and the results of the independent investigation. All evidence was considered in view of the Applicant’s burden of proof as found in SCR 2.300(6). The Character and Fitness Committee filed its Findings of Fact, Conclusions of Law and Recommendations on April 20, 2012. The Committee found as follows:
1. Mr. Huffman’s resignation from the Kentucky Bar Association, approved by the Kentucky Supreme Court under terms of disbarment, has continued for over fourteen years. He has not practiced law since the October 30, 1997 [final] Opinion and Order [now eighteen years]. The Committee finds that Mr. Huffman has complied with all of the terms of the Opinion and Order.
2. That Mr. Huffman’s conduct, since his resignation, has been exemplary. Individuals who were interviewed by the Committee’s investigator and who provided character reference information to the Committee spoke positively about his rehabilitation from years of addiction and substance abuse. These individuals expressed opinions that he *236has paid his debt to society and should be allowed to re-enter the profession.
3. That Mr. Huffman, by clear and convincing evidence, is worthy of the trust and confidence of the public, possesses sufficient professional capabilities to serve the public as a lawyer and presently exhibits good moral character.
4. That Mr. Huffman presented clear and convincing evidence that he appreciated the wrongfulness of his misconduct and that he has manifest contrition for the misconduct that led to the temporary suspension and subsequent resignation under terms of disbarment.
5. That, based on the evidence presented of his volunteer work for the Salvation Army and in jail ministry and his chosen employment at WestCare as a counselor with alcohol and other substance abuse problems, Mr. Huffman has rehabilitated himself from the past inappropriate conduct.
6. That Mr. Huffman would benefit from participation with KYLAP for at least five (5) years, after which time the Committee would review the reports from KYLAP and any other available evidence regarding his compliance with the terms of his conditional admission before determining whether to release him from conditional admission. The KYLAP Supervision Agreement should include provisions for monitoring and/or verifying Mr. Huffman’s continued compliance with medical and psychiatric treatment as recommended by his treating psychiatrist and counselor and shall include continued abstinence from alcohol and illegal drugs.
7. That Mr. Huffman’s reinstatement to the practice of law be further conditioned upon his agreement to provide information concerning his bankruptcy petition to the Committee and to provide and file a report with the Committee within ninety (90) days of his re-admission describing his current financial status and the final disposition of his bankruptcy filing.
Bar Counsel joined in the request for reinstatement of Mr. Huffman. The Board then concluded by a vote of 19-0, that:
The Board considered the standards of reinstatement set out by the Supreme Court, and the requirements of SCR 2.300 and has determined that Mr. Huffman has met fully all of the standards. The Board of Governors has reviewed the entire record and has determined that Mr. Huffman has completed all administrative steps necessary to be considered for reinstatement and has satisfied all administrative requirements. Mr. Huffman has completed CLE requirements for the year ending June 30, 2012. The Board of Governors further determined that Mr. Huffman’s conduct since his suspension has demonstrated the appropriate degree of rehabilitation necessary to support his reinstatement. Mr. Huffman has accepted full responsibility for his actions that led to his suspension. The Board voted 19-0 to recommend that the application for reinstatement to the Kentucky Bar Association pursuant to SCR 3.510 be approved.
Its recommendation of conditional approval, with which I fully agree, was that:
[Charles L. Huffman, III] be monitored by KYLAP for a period of five (5) years subject to review by the Character and Fitness Committee at the end of the five (5) year period to determine whether his KYLAP participation should continue. The KYLAP supervision agreement shall include continued compliance with medical and psychiatric treatment recommended by Mr. Huffman’s treat*237ing psychiatrist and counselor, reports from his treating psychiatrist ever six (6) months, at least monthly contacts with a KYLAP monitor and shall include continued abstinence from alcohol and illegal drugs. Mr. Huffman shall further file a report to the Character and Fitness Committee within ninety (90) days of his readmission to the Kentucky Bar Association describing his current financial status and the final disposition of his bankruptcy filing, and that he be current on his CLE requirements for the 2012-2018 year, if not reinstated by the Supreme Court prior to the new CLE year, and that he be current as to bar dues. Further, the reinstatement is also conditional on Applicant’s compliance with SCR 3.510(4) and successful completion of the exam by the Board of Bar Examiners.
The costs of this proceeding, including amounts incurred after the consideration and vote by the Board, as calculated and certified by the Disciplinary Clerk in the amount of $1,315.67 should be assessed against and paid by Applicant as required by SCR 3.150(1).
I would also note that the fact that an attorney was in a place of public trust has not kept us from reinstating licenses in the past. For example, former United States First District Congressman, Carroll Hubbard, was convicted of three felonies: one count of conspiracy to impede and impair the Federal Election Commission, one count of theft of government property, and one count of obstruction of justice and also resigned under terms of disbarment in 1994. Hubbard v. Kentucky Bar Ass’n, 878 S.W.2d 13 (Ky.1994). In our opinion readmitting Hubbard, we noted that “[re-]applieants are to be held to a substantially more rigorous standard than a first time applicant and the proof presented must be sufficient to overcome the prior adverse judgment. The judgment of disbarment continues to be evidence against the applicant and he may overcome it only by the most persuasive proof.” Id. at 685 (Ky.2001); see also Craft v. Kentucky Bar Ass’n, 291 S.W.3d 243 (Ky.2009) (readmitting a former Commonwealth’s Attorney eleven years after he resigned in 1998 under terms of disbarment for procuring perjury).
This is, indeed, a very lofty standard, but this Court readmitted Hubbard to the’ practice of law after seven years based upon the Character and Fitness Committee’s findings, and this Court’s belief that he was again worthy of the trust and confidence of the public and his readmission would not be a detriment to the legal profession. Id. at 695.
If these findings were persuasive enough to allow for the reinstatement of man who was elected to represent hundreds of thousands of people at the federal level, or a former Commonwealth’s Attorney who represented tens of thousands, then the overwhelming proof here of the rehabilitation of Charles Huffman as “clearly and convincingly” found by our Character and Fitness Committee should be sufficient to reinstate a former district judge who committed an act of indiscretion as an addict.
For the numerous reasons stated above, I would grant Huffman’s application for conditional reinstatement under the strict guidelines suggested by the Board of Governors. Thus, I must respectfully dissent.
CUNNINGHAM and KELLER, JJ., join.

. This Court has successfully used KYLAP conditional readmission in addiction related suspensions in the past. See Bertram v. Kentucky Bar Ass'n, 209 S.W.3d 469, 471 (Ky.2006) (Bertram was convicted of several drug related crimes and later conditionally readmitted with two (2) years supervision by KY-LAP); Jones v. Kentucky Bar Ass’n, 203 S.W.3d 132, 135 (Ky.2006) (Jones was suspended following convictions of several federal drug crimes in 2003 and was subsequently readmitted with the condition that he submit to three (3) years’ supervision by KYLAP).


. Mr. Huffman testified candidly before the Character and Fitness Committee regarding his alcohol and other substance addictions and his criminal acts. He admitted that he had abused alcohol and drugs since he was thirteen years old and that he was never clean and sober for more than six months at a time during his adult life until his arrest in 1995. Exhibits to his application detail his extreme battle, treatment, and institutionalization for alcohol and drug addiction, and severe depression since 1981.


. Huffman served two years in a federal prison in Fort Worth, Texas, and at a halfway house in Lexington, Kentucky.


. Under SCR 3.510(4) "[t]he Board shall ... recommend approval or disapproval to the Court. We have, as of now, granted ourselves no authority to order permanent disbarment upon a recommendation of readmission. Id.; see also SCR 3.510(3) ("the Court may enter an order reinstating the applicant ... or denying reinstatement).


. SCR 2.300(6) ("[T]he applicant has the burden of proving by clear and convincing evidence that he/she possessed the requisite character, fitness, and moral qualifications for readmission to the practice of law.”).